ICJ_128_Avena_MEX_USA_2003-02-05_ORD_01_NA_01_EN.txt. 93

DECLARATION OF JUDGE ODA

I voted in favour of the present Order. However, I believe it appropri-
ate to state my doubts concerning the Court’s definition of “disputes aris-
ing out of the interpretation or application” of the Vienna Convention on
Consular Relations. Those doubts have already been clearly expressed on
three occasions in connection with two similar cases decided by the Court
(see Vienna Convention on Consular Relations (Paraguay v. United
States of America), Provisional Measures, Order of 9 April 1998, LC J.
Reports 1998, p. 248; LaGrand (Germany v. United States of America),
Provisional Measures, Order of 3 March 1999, LC.J. Reports 1999 (1),
p. 9); LaGrand (Germany v. United States of America), Judgment,
1 CI. Reports 2001, p. 466).

The present case, in my view, is in essence an attempt by Mexico to
save the lives of its nationals who have been sentenced to death by
domestic courts in the United States. This case concerns human rights,
specifically those of the Mexican nationals on death row, but there is no
dispute between Mexico and the United States concerning the interpreta-
tion or application of the Vienna Convention. The United States has
acknowledged its failure to provide consular notification — in violation
of the Vienna Convention — and in fact the Mexican nationals did not
receive timely consular protection.

I believe that Mexico has seized upon the Convention and the admitted
violation of it as a means, and the only one potentially available, to sub-
ject the United States to the compulsory jurisdiction of the Court. Since
there is currently no provision of international law conferring universal
compulsory jurisdiction on the International Court of Justice, Mexico
sought a mechanism by which it could hope to bring a case unilaterally
before the Court and it relied to that end on the Convention’s Optional
Protocol, pursuant to which both Mexico and the United States have
accepted the Court’s compulsory jurisdiction in disputes involving the
interpretation or application of the Convention.

Mexico contends that its nationals were sentenced to death without
having received consular assistance. In most cases, however, they were
given consular assistance in the judicial processes (including the clemency
procedure) that followed their initial sentencing. This case cannot be
about domestic legal procedure in the United States because that lies
within the sovereign discretion of that country. It does not concern a dis-
pute over the interpretation or application of the Vienna Convention

20
94 AVENA AND OTHERS (DECL. ODA)

because the United States admits its violation. While there may be a
question of the appropriate remedy for the violation, that is a matter of
general international law, not of the interpretation or application of the
Convention. What this case is about is abhorrence — by Mexico and
others — of capital punishment.

If the International Court of Justice interferes in a State’s criminal law
system (encompassing trial and appellate proceedings and clemency pro-
cedures), it fails to respect the sovereignty of the State and places itself on
a par with the supreme court of the State. The Vienna Convention in no
way justifies the Court’s assumption of that role. As I have previously
stated:

“The Court cannot act as a court of criminal appeal and cannot
be petitioned for writs of habeas corpus. The Court does not have
jurisdiction to decide matters relating to capital punishment and its
execution, and should not intervene in such matters.” (LaGrand
(Germany v. United States of America), Provisional Measures,
Order of 3 March 1999, I C.J. Reports 1999 {1}, p. 18, declaration
of Judge Oda.)

I added:

“Whether capital punishment would be contrary to Article 6 of
the 1966 International Covenant on Civil and Political Rights is not
a matter to be determined by the International Court of Justice — at
least in the present situation.” (Ibid. )

Nor is the present case, brought under the Vienna Convention and not
under the International Covenant on Civil and Political Rights, the
appropriate context for that determination.

I fully understand the significant issues raised by the death penalty
from the perspective of those condemned to die but I shall reiterate my
previous statement:

“Lif [the rights of the accused] as they relate to humanitarian issues
are to be respected then, in parallel, the matter of the rights of vic-
tims of violent crime (a point which has often been overlooked)
should be taken into consideration” (ibid. ).

(Signed) Shigeru Opa.

21
